DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a wireless communication device comprising: a communication interface; and processing circuitry that is coupled to the communication interface, wherein at least one of the communication interface or the processing circuitry configured to: generate a null data packet (NDP) comprising at least one field therein that includes information to specify a preamble puncturing option; transmit at least a portion of the NDP to another wireless communication device via a first subset of a plurality of sub-channels of a communication channel, wherein a second subset of the plurality of the sub-channels is unused by the transmission; receive feedback from the another wireless communication device that is based on the another wireless communication device processing the at least the portion of the NDP that is received via the first subset of the plurality of sub-channels of the communication channel; and process the feedback from the another wireless communication device including to ignore another portion of the feedback from the another wireless communication device that corresponds to at least one of the plurality of sub-channels of the communication channel that is unused by the wireless communication device to transmit the at least the portion of the NDP to the another wireless communication device.

In regard amended claim 10, the prior arts of record do not teach or disclose a method for execution by a wireless communication device, the method comprising: generating a null data packet (NDP); transmitting, via a communication interface of the wireless communication device, at least a portion of the NDP to another wireless communication device a first subset of a plurality of sub-channels of a communication channel, wherein a second subset of the plurality of the sub-channels is unused; receiving, via a communication interface of the wireless communication device, feedback from the another wireless communication device that is based on the another wireless communication device processing the at least the portion of the NDP that is received via the first subset of the plurality of sub-channels of the communication channel; and ignoring a portion of the feedback from the another wireless communication device that corresponds to at least one of the second subset of the plurality of sub-channels of the communication channel that is unused by the wireless communication device to transmit the at least the portion of the NDP to the another wireless communication device.

In regard amended claim 16, the prior arts of record do not teach or disclose a wireless communication device comprising: a communication interface; and processing circuitry that is coupled to the communication interface, wherein at least one of the communication interface or the processing circuitry configured to: receive, from another wireless communication device, a packet designating a first subset of a plurality of sub-channels of a communication channel comprising punctured 20MHz channels; subsequently receive a null data packet (NDP) from the another wireless communication device via the first subset of the plurality of sub-channels, wherein a second subset of the plurality of the sub-channels is unused; estimate characteristics of 

In regard amended claim 21, the prior arts of record do not teach or disclose a wireless communication device comprising: a communication interface; and processing circuitry that is coupled to the communication interface, wherein at least one of the communication interface or the processing circuitry configured to: generate a null data packet (NDP); transmit at least a portion of the NDP to another wireless communication device via a first subset of a plurality of sub-channels of a communication channel comprising punctured channels, wherein a second subset of the plurality of the sub-channels is unused by the transmission; and receive feedback from the another wireless communication device that is based on the another wireless communication device processing the at least the portion of the NDP that is received via the first subset of the plurality of sub-channels of the communication channel, and wherein the at least one of the communication interface or the processing circuitry is further configured to, based on, a preamble puncturing option, process the feedback from the another wireless communication device including to ignore another portion of the feedback from the another wireless communication device that corresponds to the punctured channels.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



Date: 08/12/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476